     Case 3:16-cv-02953-WHO Document 115 Filed 04/20/20 Page 1 of 6




 1 Michael R. Reese (State Bar No. 206773)
   mreese@reesellp.com
 2 Carlos F. Ramirez (admitted pro hac vice)
 3 REESE LLP
   100 West 93rd Street, 16th Floor
 4 New York, New York 10025
   Telephone: (212) 643-0500
 5 Facsimile: (212) 253-4272
 6
   Charles D. Moore (admitted pro hac vice)            James A. Francis (admitted pro hac vice)
 7 moore@halunenlaw.com                                jfrancis@consumerlawfirm.com
   HALUNEN LAW                                         John J. Soumilas (admitted pro hac vice)
 8
   1650 IDS Center                                     jsoumilas@consumerlawfirm.com
 9 80 South Eighth Street                              FRANCIS & MAILMAN P.C.
   Minneapolis, Minnesota 55402                        Land Title Building
10 Telephone: (612) 605-4098                           100 South Broad Street, 19th Floor
   Facsimile: (612) 605-4099                           Philadelphia, Pennsylvania 19110
11
                                                       Telephone: (215) 735-8600
12                                                     Facsimile: (215) 940-8000

13
14 Counsel for Plaintiff Sean Gilbert DeVries
   and the Proposed Class
15
16                              UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION
19
20   SEAN GILBERT DEVRIES, on behalf of              Case No. 3:16-cv-02953-WHO
     himself and all others similarly situated,
21
                                                     PLAINTIFF DEVRIES’ RESPONSE TO
22                          Plaintiff,               COURT’S MARCH 26, 2020 ORDER RE
                                                     TAX REPORTING ISSUE (DKT. 112)
23          v.
24
     EXPERIAN INFORMATION SOLUTIONS,
25   INC.,

26                          Defendant.
27
28



      PLAINTIFF DEVRIES’ RESPONSE TO COURT’S MARCH 26, 2020 ORDER RE TAX-REPORTING ISSUE
                 DeVries v. Experian Information Solutions, Inc., No. 3:16-cv-02953-WHO
     Case 3:16-cv-02953-WHO Document 115 Filed 04/20/20 Page 2 of 6




 1          As this Court correctly noted in its Order Re Tax Reporting Issue of March 26, 2020 (Dkt.
 2 112) (“March 26, 2020 Order re Tax”), as an “equitable matter,” it “makes sense” for Sean Devries
 3 and Ronald Chinitz (“Plaintiffs”) to be taxed on “the amount they actually receive” and not on the
 4 attorneys’ fees and costs that Plaintiffs’ Counsel incurred in obtaining significant injunctive relief on
 5 behalf of the public. Id. at 1-2. Fortunately, there is a simple solution that allows Plaintiffs and
 6 Plaintiffs’ Counsel to be taxed on the amount they will actually receive and that ensures that Experian
 7 meets its tax reporting obligation with respect to its payment of the settlement proceeds. Namely, this
 8 Court can order that the settlement proceeds be paid pursuant to a qualified settlement fund (“QSF”).
 9 Given that the Parties already agree that the injunctive relief on behalf of the public must be so
10 ordered by this Court, inclusion of a provision for a QSF in that order would be easy and
11 straightforward. Alternatively, the QSF could be established by a separate order.
12          The QSF is a device commonly ordered by a court to be used for settlements that benefit
13 large groups of persons, such as here. Once the QSF is set up according to the requirements of
14 Section 468B of the Internal Revenue Code (“IRC”), a settling defendant need issue only one IRS
15 Form 1099 for the full settlement amount to the QSF’s administrator, a role which Plaintiff Counsel
16 Reese LLP hereby volunteers to fulfill. The obligation to issue additional Form 1099’s to any
17 settling plaintiffs then would reside solely with the QSF administrator (instead of the Defendant).
18 Plaintiffs hereby respectfully request that the Court approve the use of the Qualified Settlement Fund
19 structure here.
20          Finally, we expect that Defendant would agree to such a Court order establishing a QSF here.
21 Indeed, Defendant represented as much to the Court in its Memorandum in Response to the Court’s
22 March 26, 2020 Order re Tax (Dkt. 114) (“Defendant’s Response”) where Defendant stated that
23 “Experian wishes to cooperate and to find a mutually agreeable solution to this issue” and that
24 “Experian is willing to make any and all concessions within the bounds of the law and its reporting
25 obligations to finalize the parties’ settlement, and will comply with any order of the Court to that
26 effect.” Defendant’s Response (Dkt. 114) at 1, 5.
27
28


                         PLAINTIFF DEVRIES’ RESPONSE RE TAX-REPORTING ISSUE
                DeVries v. Experian Information Solutions, Inc., No. 3:16-cv-02953-WHO
                                                   1
      Case 3:16-cv-02953-WHO Document 115 Filed 04/20/20 Page 3 of 6




 1       I. USE OF A QUALIFIED SETTLEMENT FUND IS PROPER HERE
 2           Through the use of a QSF, Defendant would need only issue one IRS Form 1099 to the QSF
 3 Administrator (versus the multiple Form 1099s required outside of the QSF context). The way that a
 4 QSF works is best explained by Example 9 of Section 6045-5 of the IRC:
 5           Example 9. Qualified settlement fund.
 6           Corporation P agrees to settle for $300,000 a class action lawsuit brought by
             attorney A on behalf of a claimant class. Pursuant to the settlement
 7           agreement and a preliminary order of approval by a court, A establishes a
 8           bank account in the name of Q Settlement Fund, which is a qualified
             settlement fund (QSF) under § 1.468B-1. A is also designated by the court as
 9           the administrator of the QSF. Corporation P transfers $300,000 by wire in
             Year 1 to A, who deposits the funds into the Q Settlement Fund. In Year 2,
10           the court approves an award of attorney's fees of $105,000 for A. In Year 2,
11           Q Settlement Fund delivers $105,000 to A. P is required to file an
             information return under paragraph (a) of this section with respect to A for
12           Year 1 for the $300,000 payment it made to A. The Q Settlement Fund is
             required to file an information return under section 6041(a) and § 1.468B-
13
             2(l)(2) with respect to A for Year 2 for the $105,000 payment it made to A.
14
     26 C.F.R. § 1.6045-5(f), Ex. 9. Thus, Section 6045-5 of the IRC would allow for Defendant to (i)
15
     pay the full settlement amount to the QSF, (ii) issue only one Form 1099 to the QSF Administrator
16
     for the full amount, and (iii) fulfill its settlement payment without any further tax-reporting
17
     obligations.
18
             Establishment of a QSF here addresses the inequity identified both by this Court in its March
19
     26, 2020 Order re Tax and the United States Supreme Court in Commissioner v. Banks, 543 U.S.
20
     426, 438-439 (2005). As stated by the Supreme Court in Banks, where a settlement is primarily
21
     injunctive relief, or when the attorneys’ fees are statutorily awarded, attorney's fees often can exceed
22
     a plaintiff's monetary recovery. In such a situation, it would be unfair to treat the attorney’s fees and
23
     costs as part of the income to the plaintiffs because “[t]reating the fee award as income to the
24
     plaintiff . . . can lead to the perverse result that plaintiff loses money by winning.” Id. at 438
25
     (emphasis added). Furthermore, “it is urged that treating statutory fee awards as income to plaintiffs
26
     would undermine the effectiveness of fee-shifting statutes in deputizing plaintiffs and their lawyers
27
     to act as private attorneys general.” Banks, 543 U.S. at 438-439. That “perverse situation” can be
28
     avoided here by this Court ordering the establishment of a QSF.

                          PLAINTIFF DEVRIES’ RESPONSE RE TAX-REPORTING ISSUE
                 DeVries v. Experian Information Solutions, Inc., No. 3:16-cv-02953-WHO
                                                    2
      Case 3:16-cv-02953-WHO Document 115 Filed 04/20/20 Page 4 of 6




 1          Creating a QSF in this case is straightforward. Section 468B of the IRC merely requires that
 2 (i) it be established pursuant to a court order, (ii) to resolve contested or uncontested claims arising
 3 out of a tort, breach of contract or violation of law, and (iii) the fund’s assets are segregated from the
 4 assets of the transferor and any related persons. 26 U.S. Code § 468B(d)(2). Moreover, numerous
 5 courts, including courts in this District, have approved of the use of QSFs in the context of
 6 settlements by payment of one lump sum, wherein the proceeds thereof are to be divided among
 7 attorneys and plaintiffs. Kress v. PricewaterhouseCoopers LLP, Case No. 2:08-cv-00965, 2018 WL
 8 1124212, at *12-*14 (E.D. Cal. Jan. 4, 2018); In re Sony PS3 “Other OS” Litigation, Case No.: 10-
 9 cv-01811, 2017 WL 5598726, at *15-*23 (N.D. Cal. Nov. 21, 2017); In re Korean Ramen Antitrust
10 Litig., No. C-13-04115-WHO, 2016 WL 8188743, at *2 (N.D. Cal. Aug. 22, 2016).
11          IRC Section 468B’s prongs two and three are readily met here because the parties’ settlement
12 is intended to resolve claims asserted by Plaintiffs arising out of an alleged violation of law; and,
13 once paid into the QSF, the settlement amount will be segregated from the assets of Defendant and
14 any of its affiliates. Thus, all that is needed to use the QSF structure is an order from this Court (i)
15 approving the use of a QSF, (ii) ordering Plaintiff Counsel to establish an escrow account for receipt
16 of the settlement proceeds pursuant to IRC Section 468B, (iii) designating Reese LLP as the
17 administrator of said QSF, (iv) ordering Defendant to pay the full settlement payment to Reese LLP
18 as administrator of the QSF and (v) ordering Defendant to issue only one Form 1099 in the name of
19 Reese LLP as QSF administrator.
20      II. CONCLUSION
21          For the reasons stated above, Plaintiffs respectfully request that the Court approve the use of
22 the QSF structure pursuant to Sections 468 and 6045-5 of the IRC for the disbursement of settlement
23 proceeds and enter all necessary orders.
24
25
26
27
28


                          PLAINTIFF DEVRIES’ RESPONSE RE TAX-REPORTING ISSUE
                DeVries v. Experian Information Solutions, Inc., No. 3:16-cv-02953-WHO
                                                   3
     Case 3:16-cv-02953-WHO Document 115 Filed 04/20/20 Page 5 of 6




 1 Dated: April 20, 2020                            Respectfully submitted,
 2                                                  /s/ Carlos F. Ramirez
 3                                                  Carlos F. Ramirez (admitted pro hac vice)
                                                    cramirez@reesellp.com
 4                                                  Michael R. Reese (State Bar No. 20773)
                                                    mreese@reesellp.com
 5                                                  REESE LLP
 6                                                  100 West 93red Street, 16th Floor
                                                    New York, New York 10025
 7                                                  Telephone: (212) 643-0500
                                                    Facsimile: (212) 253-4272
 8
 9                                                  Charles D. Moore (admitted pro hac vice)
                                                    moore@halunenlaw.com
10                                                  HALUNEN LAW
                                                    80 South 8th Street
11
                                                    IDS Center Suite 1650
12                                                  Minneapolis, Minnesota 55402
                                                    Telephone: (612) 605-4098
13                                                  Facsimile: (612) 605-4099
14
                                                    James A. Francis (admitted pro hac vice)
15                                                  jfrancis@consumerlawfirm.com
                                                    John Soumilas (admitted pro hac vice)
16                                                  jsoumilas@consumerlawfirm.com
17                                                  FRANCIS & MAILMAN P.C.
                                                    1600 Market Street, Suite 2510
18                                                  Philadelphia, Pennsylvania 17110
                                                    Telephone: (215) 735-8600
19                                                  Facsimile: (215) 940-8000
20
21                                                  Attorneys for Plaintiff Sean Gilbert DeVries
22
23
24
25
26
27
28


                      PLAINTIFF DEVRIES’ RESPONSE RE TAX-REPORTING ISSUE
              DeVries v. Experian Information Solutions, Inc., No. 3:16-cv-02953-WHO
                                                 4
     Case 3:16-cv-02953-WHO Document 115 Filed 04/20/20 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE
 2          I, Michael R. Reese, hereby certify that on April 20, 2020, I caused electronic copies of the
 3 foregoing document to be served on counsel of record for Defendant in the above-captioned by filing
 4 said document on the Court’s ECF system.
 5
                                                       /s/ Michael R. Reese
 6                                                    Michael R. Reese
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                        PLAINTIFF DEVRIES’ RESPONSE RE TAX-REPORTING ISSUE
               DeVries v. Experian Information Solutions, Inc., No. 3:16-cv-02953-WHO
                                                  5
